Citation Nr: 1631606	
Decision Date: 08/09/16    Archive Date: 08/12/16

DOCKET NO.  14-20 230	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Phoenix, Arizona


ISSUES

1.  Entitlement to an effective date prior to July 7, 2011, for the award of service connection for tinnitus.

2.  Entitlement to an effective date prior to July 7, 2011, for the award of service connection for a major depressive disorder.

3.  Entitlement to an effective date prior to July 7, 2011, for the award of special monthly compensation (SMC) at the housebound rate.


ATTORNEY FOR THE BOARD

J. Juliano, Counsel

INTRODUCTION

The Veteran served on active duty in the U.S. Army from December 1966 to November 1968.

These matters come before the Board of Veterans' Appeals (Board) on appeal from a December 2011 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Baltimore, Maryland that granted service connection for a major depressive disorder and for tinnitus, and that awarded SMC by reason of being housebound, all effective July 7, 2011.

This appeal was processed using the VBMS paperless claims processing system.  Accordingly, any future consideration of this appellant's case should take into consideration the existence of this electronic record.


FINDINGS OF FACT

1.  On September 26, 1980, the Veteran filed an informal claim for service connection for tinnitus; there was no communication received prior to that date indicating an intent to file a claim.

2.  Prior to July 7, 2011, there was no communication received from the Veteran indicating an intent to file a claim for service connection for depression.

3.  Prior to July 7, 2011, the Veteran was service-connected for bilateral hearing loss (60 percent), and tinnitus (10 percent rating).


CONCLUSIONS OF LAW

1.  The criteria for an effective date of September 26, 1980, but no earlier, for the award of service connection for tinnitus have been met.  38 U.S.C.A. § 5110 (West 2014); 38 C.F.R. § 3.400 (2015).
2.  The criteria for an effective date prior to July 7, 2011, for the award of service connection for depression have not been met.  38 U.S.C.A. § 5110; 38 C.F.R. § 3.400.

3.  Prior to July 7, 2011, the criteria for entitlement to SMC at the housebound rate were not met.  38 U.S.C.A. § 1114(s) (West 2014); 38 C.F.R. § 3.350 (2015).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Veterans Claims Assistance Act of 2000 (VCAA)

With respect to the Veteran's claims for earlier effective dates, VA has met all statutory and regulatory notice and duty to assist provisions.  See 38 U.S.C.A. §§ 5102, 5103(a), 5103A, 5106 (West 2014); 38 C.F.R. §§ 3.159, 3.326(a) (2015).

For effective date claims, where service connection has been granted and the claimant has appealed the effective date, the claim of service connection has been more than substantiated, as it has been proven.  As such, 38 U.S.C.A. § 5103(a) notice is no longer required since the purpose that the notice was intended to serve has been fulfilled.  Furthermore, once a claim for service connection has been substantiated, the filing of a notice of disagreement with the effective date does not trigger additional 38 U.S.C.A. § 5103(a) notice.  Therefore, any defect as to notice is nonprejudicial.  See Dingess, 19 Vet. App. at 490- 491; Dunlap v. Nicholson, 21 Vet. App. 112 (2007); see also Goodwin v. Peake, 22 Vet. App. 128 (2008) (where a claim has been substantiated after the enactment of the VCAA, the appellant bears the burden of demonstrating any prejudice from defective VCAA notice with respect to any downstream elements).

The Board also concludes that VA's duty to assist has been satisfied.  The Veteran's service treatment records, VA treatment records, and private treatment records are all in the claims file.  The Veteran has not identified any outstanding records relevant to his claims.  The Board finds that the record contains sufficient evidence to make a decision on the claim.
As there is no indication that any failure on the part of VA to provide additional notice or assistance reasonably affects the outcome of this case, the Board finds that any such failure is harmless.  See Mayfield v. Nicholson, 19 Vet. App. 103 (2005), reversed on other grounds, Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006).

II.  Analysis

The effective date of an award of compensation based on an original claim for service connection will generally "be the date of receipt of the claim or the date entitlement arose, whichever is the later."  38 C.F.R. § 3.400 (2015); see also 38 U.S.C.A. § 5110(a) (West 2014); Sears v. Principi, 16 Vet. App. 244 (2002).  

Effective on March 24, 2015, VA amended its rules as to what constitutes a claim for benefits; such now requires that claims be made on specific claim form prescribed by the Secretary, effectively eliminating informal claims.  However, prior to March 24, 2015, which is the time relevant time period in this appeal, "any communication or action indicating an intent to apply for one or more benefits under the laws administered by [VA] ... may be considered an informal claim.  Such informal claim must identify the benefit sought."  38 C.F.R. § 3.155(a) (2014).

The mere existence of medical records generally cannot be construed as an informal claim; rather, there must be some intent by the claimant to apply for a benefit. Criswell v. Nicholson, 20 Vet. App. 501, 504 (2006).  Likewise, the effective date for an award of service connection is not based on the earliest medical evidence demonstrating a causal connection, but on the date of the claim for service connection.  See Lalonde v. West, 12 Vet. App. 377 (1999).

A.  Tinnitus

A December 2011 rating decision awarded service connection for tinnitus and assigned an effective date of July 7, 2011.  The Veteran claims entitlement to an earlier effective date.  Specifically, he asserts that he filed his claim back in 2004 or 2005.

The Board notes at the outset that the only correspondence received by VA from the Veteran in 2004 and 2005 was in July 2004, which was a direct deposit enrollment form.  No other correspondence was received in 2004 or 2005.  

The effective date assigned by the RO was based on a July 2011 Form 21-4138, Statement in Support of Claim, in which the Veteran wrote "I wish to file for service connection for tinnitus."  That form was stamped as received by the RO on July 7, 2011.  As noted above, the RO granted the claim in a December 2011 rating decision, and assigned an effective date of July 7, 2011.

However, the Board acknowledges that in September 1980, the Veteran reported on a Form 9 relating to his then-pending claim for an increased rating for his hearing loss that he was experiencing ringing in his ears.  That form was stamped as received (on the second page) on September 26, 1980.  No correspondence was ever received from the Veteran prior to that date regarding any claimed tinnitus or report of ringing in his ears.  The Board notes again that the effective date of an award for a claim for service connection "shall not be earlier than the date of receipt of application therefor."  See 38 U.S.C.A. § 5110(a).  Therefore, the Board finds that the Veteran filed his claim for service connection for tinnitus back on September 26, 1980, but no earlier.  

The Board notes that no rating decision regarding tinnitus was issued until December 2011.

As explained above, the earliest possible effective date is the date of receipt of the claim, or the date entitlement arose, whichever is later.

Regarding when entitlement arose, the Board notes that a February 1976 VA audiological examination report reflects the Veteran reported experiencing ringing in his ears since service, and bilateral tinnitus was noted by the VA examiner.  The Board adds that although the next August 1980 VA audiological examination did not note any tinnitus, that particular examination report relating to the Veteran's hearing loss was extremely brief.  The next March 1983 VA audiological examination reflects the Veteran was noted as having bilateral tinnitus.  Also, the subsequent April 1988 VA audiological examination report shows the Veteran reported continuous tinnitus, and constant tinnitus was diagnosed.  The Board adds that as a lay person, the Veteran is competent to report experiencing tinnitus (ringing in his ears) since service.  Thus, the Board finds that entitlement was clearly shown by the time the Veteran filed his claim for service connection for tinnitus in September 1980.

Therefore, because the Veteran's claim for service connection for tinnitus was received on September 26, 1980, and because he was already shown by the prior February 1976 VA examination to have reported tinnitus since service, which he is competent to report, the Board concludes that an earlier effective date of September 26, 1980 is warranted for the award of service connection for tinnitus.

B.  Depression

A December 2011 rating decision awarded service connection for a major depressive disorder and assigned an effective date of July 7, 2011.  The Veteran claims entitlement to an earlier effective date, and asserts that he filed his claim for service connection for depression back in 2004 or 2005.

As noted above, the only correspondence received by VA from the Veteran in 2004 and 2005 was in July 2004, which was a direct deposit enrollment form.  No other correspondence was received in 2004 or 2005.

The first correspondence received from the Veteran in which he reported experiencing depression was on a July 2011 Form 21-4138, in which he wrote that he wished to file a claim for service connection for depression.  That form was stamped as received by VA on July 7, 2011.  No correspondence was ever received by VA prior to that date referencing any psychiatric disorder whatsoever.

As explained above, the effective date of an award for service connection "shall not be earlier than the date of receipt of application therefor."  See 38 U.S.C.A. § 5110(a).  In this case, the Veteran's application for service connection for depression was stamped as received on July 7, 2011.  No formal or informal claim for service connection for depression was ever received by VA prior to that date.  Therefore, the Board finds that the preponderance of the evidence is against finding entitlement to an earlier effective date.

The Board acknowledges that the Veteran asserted in his May 2014 appeal that after he allegedly filed a claim in 2004 or 2005, he met with someone at the VA medical center, and that a subsequent meeting was scheduled, but that he could not remember any other specifics.  In that regard, the Board acknowledges that even if the Veteran were treated for depression back in 2004 or 2005, "medical records generally cannot be construed as an informal claim."  Criswell v. Nicholson, 20 Vet. App. 501, 504 (2006).  

Therefore, in light of the above, the Board concludes that an effective date prior to July 7, 2011 for the award of service connection for depression is not warranted; a the preponderance of the evidence is against the claim, and therefore the benefit of the doubt rule is not for application.  See 38 U.S.C.A. § 5107(b).

C.  SMC

The December 2011 rating decision also awarded SMC by reason of being permanently housebound, effective July 7, 2011.  The Veteran claims entitlement to an earlier effective date.  In August 2012, he asserted that the effective date should be "five years ago" when he filed a claim for SMC.  See Correspondence (wife), August 2012.

To address the Veteran's primary contention that he filed a claim "five years ago," the Board notes that no correspondence was received from the Veteran in 2007 whatsoever, including no claim for SMC or any increased rating.  See Akles v. Derwinski, 1 Vet. App. 118 (1991) (the issue of entitlement to SMC is part and parcel of a claim for increased compensation and does not require submission of a separate claim).

While the Board acknowledges that a claim for SMC by reason of being permanently housebound was filed in May 2008, that claim was denied by an October 2008 rating decision.  The Veteran did not submit a notice of disagreement within one year, or any other correspondence.  Therefore, the October 2008 rating decision became final.  See 38 U.S.C.A. § 7105(c).  After the October 2008 final rating decision, no correspondence was ever received from the Veteran regarding SMC prior to July 7, 2011.

Regardless, the Board notes that prior to July 7, 2011, the Veteran was service-connected for bilateral hearing loss (100 percent), and per this Board decision, tinnitus as well (10 percent minimum and maximum rating).  Therefore, prior to July 7, 2011, the Veteran did not meet the basic eligibility criteria for SMC at the housebound rate, which criteria are that "the veteran has a single service-connected disability rated at 100 percent, and has additional disability or disabilities ratable at 60 percent, separate and distinct from the 100 percent service-connected disability."  See 38 C.F.R. § 3.350(i) (2015); see also 38 U.S.C.A. § 1114(s) (West 2014).  It was not until July 7, 2011, that he met the basic eligibility criteria, when he was awarded service connection for depression at 70 percent.  

The Board adds that the December 2011 rating decision awarded SMC at the housebound rate effective July 7, 2011 apparently because the statutory criteria were met by that date, as the Veteran did not actually file a claim for SMC, formally or informally, at any time between October 2008 and July 2011.  He also did not file any claim for increased compensation during that period.  See Akles, supra.

Therefore, in light of the above, the Board concludes that by a preponderance of the evidence, an effective date prior to July 7, 2011 for the award of SMC at the housebound rate is not warranted; the benefit of the doubt rule is not for application.







(CONTINUED ON THE NEXT PAGE)

ORDER

Entitlement to an effective date of September 26, 1980, for the award of service connection for tinnitus is granted.

Entitlement to an effective date prior to July 7, 2011, for the award of service connection for a major depressive disorder is denied.

Entitlement to an effective date prior to July 7, 2011, for the award of special monthly compensation (SMC) at the housebound rate is denied.



_________________________________________________
BETHANY L. BUCK
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


